                       Case 5:17-cr-00239-D Document 231 Filed 02/14/19 Page 1 of 2

                                                 CRIMINAL JURY TRIAL

CRIMINAL CASE NO. CR-17-239-D                                                                 DATE February 14, 2019

STYLE: UNITED STATES v. Jerry Drake Varnell

PROCEEDINGS:                    (FURTHER) NON-JURY TRIAL                       (FURTHER) JURY TRIAL

COMMENCED             9:00               ENDED         12:00
                                                                        TOTAL TIME:       6   Hrs.       Mins.
COMMENCED             1:20               ENDED         5:00
JUDGE Timothy D. DeGiusti                  DEPUTY CLERK Mike Bailey            REPORTER Christy Clark
Gov’t counsel Matthew Dillon, Mark Stoneman
Dft counsel Marna Franklin, Vicki Behenna, Laura Deskin


Enter as above.          Dft(s) appear(s) in person.             Parties announce ready
Jury duly empaneled and admonished. Rule invoked on mtn of plf - dft
Plf - Dft make opening statement. Dft defers same until close of plf's evidence
Plf (presents - continues) case in chief with testimony of witnesses.
Plf's exhibits admitted. 104, 114
Dft's exhibits admitted. 8, 11, 21, 30, 31, 33, 40, 41, 49, 55, 58, 66, 72-74, 84-87, 92, 96, 102, 103
Plf rests. Dft's Rule 29 mtn for                                 GRANTED       DENIED         UNDER ADVISEMENT
Dft makes opening statement.
Dft (presents - continues) case in chief with testimony of witnesses and rests.
Plf presents rebuttal evidence with testimony of witnesses and rests.
Dft presents surrebuttal evidence with testimony of witnesses and rests.
Parties rest. Dft renews mtn for                                               GRANTED        DENIED
Closing arguments.                   Court instructs the jury.          Bailiff sworn.
Jury retires to deliberate at            . Jury returns with verdict of (Guilty) on counts    at     .
                Is polled.               Is discharged.
Case referred to probation office.
Dft (stands on present bond - remanded to U.S. Marshal) awaiting sentencing.
Bond set at $                            (cash - surety)
Clerk to prepare and file judgment on jury verdict.
Court orders dft acquitted - Bond exonerated - Released from custody
Court Order: Trial to resume at 9:00 a.m., February 15, 2019
                  Case 5:17-cr-00239-D Document 231 Filed 02/14/19 Page 2 of 2

CASE NO. CR-17-239-D         DEPUTY M. Bailey JUDGE Timothy D. DeGiusti DATE Feb. 14, 2019


WITNESSES FOR PLAINTIFF                         WITNESSES FOR DEFENDANT

1.    Brent Elisens-Cont’d                      1.

2.    Mark Williams                             2.

3.                                              3.

4.                                              4.

5.                                              5.

6.                                              6.

7.                                              7.

8.                                              8.

9.                                              9.

10.                                    10.
